Exhibit 10.1
SETTLEMENT AGREEMENT AND STIPULATION


    THIS SETTLEMENT AGREEMENT and Stipulation dated as of October 16, 2013 by
and between iTalk, Inc. (“Talk” or the “Company”), a corporation formed under
the laws of the State of Nevada, and IBC Funds, LLC (“IBC”), a Nevada Limited
Liability Company.
BACKGROUND:
 
    WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $418,000.00; and
 
    WHEREAS, these liabilities are past due; and
 
    WHEREAS, IBC acquired such liabilities on the terms and conditions set forth
in the annexed Claim Purchase Agreement(s), subject however to the agreement of
the Company and compliance with the provisions hereof; and
 
    WHEREAS, IBC and Talk desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the “Claims”).
 
    NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Defined Terms.    As used in this Agreement, the following terms
shall have the following meanings specified or indicated (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
 
    "AGREEMENT" shall have the meaning specified in the preamble hereof.
 
    “BID PRICE” shall mean the closing bid price of the Common Stock on the
Principal Market.
 
    “CLAIM AMOUNT” shall mean $418,000.00.
 
    "COMMON STOCK" shall mean the Company's common stock, $.001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
    “COURT” shall mean Circuit Court within Sarasota County, Florida.
                 
    "DISCOUNT" shall mean thirty-five percent (35%).
    
 
 

--------------------------------------------------------------------------------

 
   
    "MARKET PRICE" on any given date shall mean the lowest Closing Sale Price
during the Valuation Period.
 
    "PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq
SmallCap Market, the Over the Counter Bulletin Board, QB marketplace, the
American Stock Exchange or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.
 
    "PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.
 
    “SELLER” shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.
 
    "TRADING DAY" shall mean any day during which the Principal Market shall be
open for business.
 
    "TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to
any substitute or replacement transfer agent for the Common Stock upon the
Company's appointment of any such substitute or replacement transfer agent).
 
    "VALUATION PERIOD" shall mean the fifteen (15) day trading period preceding
the share request inclusive of the day of any Share Request pursuant to this
agreement (the “trading period”); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranche pursuant to Sections 3(a) and 3(e), and/or (2) one or more
Additional Issuances is required to be made pursuant to Section 3(d) below, in
which case the Valuation Period for each issuance shall be extended to include
additional trading days pursuant to such issuance.  The Valuation Period shall
begin on the date of any Share Request pursuant to this Agreement, but shall be
suspended to the extent that any subsequent Initial Issuance tranche and/or
Additional Issuance is due to be made until such date as such Initial Issuance
tranche and/or Additional Issuance is delivered to IBC pursuant to Section 3(b).
Any period of suspension of the Valuation Period shall be established by means
of a written notice from IBC to the Company.
 
2.           Fairness Hearing.   Upon the execution hereof, Company and IBC
agree, pursuant to Section 3(a)(10) of the Securities Act of 1933 (the “Act”),
to immediately submit the terms and conditions of this Agreement to the Court
for a hearing on the fairness of such terms and conditions, and the issuance
exempt from registration of the Settlement Shares.  This Agreement shall become
binding upon the parties only upon entry of an order by the Court substantially
in the form annexed hereto as Exhibit A (the “Order”).
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Settlement Shares.   Following entry of an Order by the Court in
accordance with Paragraph 2 herein and the delivery by IBC and Company of the
Stipulation of Dismissal (as  defined below), Company shall issue and deliver to
IBC shares of its Common Stock (the “Settlement Shares”) as follows:
   
    a.           In settlement of the Claims, Company shall initially issue and
deliver to IBC, in one or more tranches as necessary subject to paragraph 3(f)
herein, shares of Common Stock (the “Initial Issuance”), subject to adjustment
and ownership limitations as set forth below, sufficient to satisfy the
compromised amount at a thirty-five percent (35%) discount to market (the total
amount of the claims multiplied by 65%) based on the market price during the
valuation period as defined herein through the issuance of freely trading
securities issued pursuant to Section 3(a)(10) of the Securities Act (the
“settlement shares”).  The Company shall also issue to IBC, on the issuance
date(s), 110,000 shares as a settlement fee.
   
    b.           No later than the first business day following the date that
the Court enters the Order, time being of the essence, Company shall: (i) cause
its legal counsel to issue an opinion to Company’s transfer agent, in form and
substance reasonably acceptable to IBC and such transfer agent, that the shares
of Common Stock to be issued as the Initial Issuance and Additional Issuance (as
defined below) are legally issued, fully paid and non-assessable, are exempt
from registration under the Securities Act, may be issued without restrictive
legend, and may be resold by IBC without restriction; (ii) transmit via email,
facsimile and overnight delivery an irrevocable and unconditional instruction to
Company’s stock transfer agent; and (iii) within five (5) days thereof, issue
and deliver to IBC, Settlement Shares one or more traunches as necessary,
without any legands or restrictions on transfer, sufficient to satisfy the
compromised amount through the issuance at freely trading securities issued
pursuant to Section 3(a)(10) of the Securities Act.  Pursuant to this Agreement,
IBC Funds, LLC may deliver a request to Talk which states the dollar amount
(designated in U.S. Dollars) of Common Stock to be issued to IBC Funds, LLC (the
“Share Request”).  The date upon which the first tranche of the Initial Issuance
shares have been received into IBC’s account and are available for sale by IBC
shall be referred to as the “Issuance Date”. In the event that Company is
delinquent on issuance of shares of stock to IBC pursuant to the terms and
conditions of this Section 3 within five (5) business days of a request for
issuance of shares pursuant to Court Order Granting Approval of this Settlement
Agreement, then upon demand of IBC, Company shall be responsible for payment of
a penalty of $1,000.00 per day, payable to IBC, until said delinquency is cured.
 
    c.           During the Valuation Period, the Company shall deliver to IBC,
through the Initial Issuance and any required Additional Issuance subject to
paragraph 3(f) herein, that number of shares (the “Final Amount”) with an
aggregate value equal to (A) the sum of the Claim Amount, divided by (B) the
Purchase Price.  The parties acknowledge that the number of Settlement Shares to
be issued pursuant to this Agreement is indeterminable as of the date of its
execution, and could well exceed the current existing number of shares
outstanding as of the date of its execution.
 
    d.           If at any time during the Valuation Period the Market Price is
below 90% of the Market Price on the day before the Issuance Date, Company will
immediately cause to be issued and delivered to IBC in accordance with the
provisions of Section 3(b) herein, such additional shares as may be required to
effect the purposes of this Settlement Agreement (each, an “Additional
Issuance”), subject to the limitation in the paragraph below.  At the end of the
Valuation Period, if the sum of the Initial Issuance and any Additional Issuance
is greater than the Final Amount, IBC shall promptly deliver any remaining
shares to Company or its transfer agent for cancellation.
 
    e.           Notwithstanding anything to the contrary contained herein, it
is the intention of the parties that the Settlement Shares beneficially owned by
IBC at any given time shall not exceed the number of such shares that, when
aggregated with all other shares of Company then beneficially owned by IBC, or
deemed beneficially owned by IBC, would result in IBC owning more than 9.99% of
all of such Common Stock as would be outstanding on such date, as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder.  In compliance therewith, the Company agrees to deliver the Initial
Issuance and any Additional Issuances in one or more traunches.
 
    f.           For the avoidance of doubt, the price used to determine the
number of shares of Common Stock to be delivered pursuant to any Share Request
shall be rounded up to the nearest decimal place  that is one-tenth of the
par-value of the Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
4.          Necessary Action.   At all times after the execution of this
Agreement and entry of the Order by the Court, each party hereto agrees to take
or cause to be taken all such necessary action including, without limitation,
the execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.
 
5.           Releases.   Upon receipt of all of the Settlement Shares for and in
consideration of the terms and conditions of this Agreement, and except for the
obligations, representations and covenants arising or made hereunder or a breach
hereof, the parties hereby release, acquit and forever discharge the other and
each, every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the “Released Parties”), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims.  Nothing contained herein
shall be deemed to negate or affect IBC’s right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.
 
6.           Representations.     Company hereby represents, warrants and
covenants to IBC as follows:
 
    a.           There are Five Hundred Million (500,000,000) shares of Common
Stock of the Company authorized, of which approximately Forty Six Million Three
Hundred and Fifty Thousand (46,350,000) Shares of Common Stock are issued and
outstanding, and approximately Four Hundred Fifty-Three Million Six Hundred and
Fifty Thousand (453,650,000) Shares of Common Stock are available for issuance
pursuant hereto;
 
    b.           The shares of Common Stock to be issued pursuant to the Order
are duly authorized, and when issued will be duly and validly issued, fully paid
and non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
   
    c.           The shares will be exempt from registration under the
Securities Act and issuable without any restrictive legend;
 
    d.           The Company has reserved from its duly authorized capital stock
a number of shares of Common Stock at least equal to the greater of the number
of shares that could be issued pursuant to the terms of the Order and that it
shall reserve at its transfer agent, at a minimum, twenty five million shares
(25,000,000) during the Valuation Period in order to ensure that it can properly
carry out the terms of this agreement, which may only be released to Company
once all of the settlement shares have been delivered and converted pursuant to
this agreement and Company’s obligations are otherwise fully satisfied or there
has otherwise been a default pursuant to the terms of this agreement.  If at any
time the number of reserved shares at its transfer agent drops below thirteen
million shares (13,000,000) during the Valuation Period, the Company shall take
immediate action to increase said shares back to twenty five million
(25,000,000);
 
    e.           If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;
 
    f.           The execution of this Agreement and performance of the Order by
Company and IBC will not (1) conflict with, violate or cause a breach or default
under any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;
 
    g.           Without limitation, the Company hereby waives any provision in
any agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;
 
    h.           The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;
 
 
4

--------------------------------------------------------------------------------

 
 
    i.           The execution, delivery and performance of this Agreement by
Company has been duly authorized by all requisite action on the part of Company
(including a majority of its independent directors), and this Agreement has been
duly executed and delivered by Company;
 
    j.           Company did not enter into the transaction giving rise to the
Claims in contemplation of any sale or distribution of Company’s common stock or
other securities;
 
    k.          There has been no modification, compromise, forbearance, or
waiver entered into or given with respect to the Claims.  There is no action
based on the Claims that is currently pending in any court or other legal venue,
and no judgments based upon the Claims have been previously entered in any legal
proceeding;
 
    l.           There are no taxes due, payable or withholdable as an incident
of Seller’s provision of goods and services, and no taxes will be due, payable
or withholdable as a result of settlement of the Claims;
 
    m.          Seller was not and within the past ninety (90) days has not been
directly or indirectly through one or more intermediaries in control, controlled
by, or under common control with, the Company and is not an affiliate of the
Company as defined in Rule 144 promulgated under the Act;
 
    n.           To the best of the Company’s knowledge, Seller is not, directly
or indirectly, utilizing any of the proceeds received from IBC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;
 
    o.           Company has not received any notice (oral or written) from the
SEC or Principal Market regarding a halt, limitation or suspension of trading in
the Common Stock; and
 
    p.           Seller will not, directly or indirectly, receive any
consideration from or be compensated in any manner by, the Company, or any
affiliate of the Company, in exchange for or in consideration of selling the
Claims;
 
    q.           Company represents that none of the services provided or to be
provided which gave rise to the Claims were or are services related to promoting
the Company’s Securities or that may be considered relations services;
 
    r.           Company represents that each Claim being purchased pursuant
hereto is a bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller;
 
    s.           Company agrees to reasonably cooperate with IBC in confirming
the validity, nature and amount of the liabilities of each creditor subject to
his agreement;
 
    t.           Company acknowledges that IBC or its affiliates may from time
to time, hold outstanding securities of the Company which may be convertible in
shares of the Company’s common stock at a floating conversion rate tied to the
current market price for the stock.  The number of shares of Common Stock
issuable pursuant to this Agreement may increase substantially in certain
circumstances, including, but not necessarily limited to the circumstance
wherein the trading price of the Common Stock declines during the Valuation
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transaction contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded in its good faith business judgment that such
transaction is in the best interests of the Company.  The Company specifically
acknowledges that its obligation to issue the Settlement Shares is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company.
 
    u.           None of the transactions, agreements or proceedings described
above are part of a plan or scheme to evade the registration requirements of the
Securities Act and Talk and IBC are acting and have acted in an arms length
capacity.
 
5

--------------------------------------------------------------------------------

 
 
7.           Continuing Jurisdiction.   Simultaneously with the execution of
this Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the “Stipulation of Dismissal”).  In order to enable the Court to grant
specific enforcement or other equitable relief in connection with this
Agreement, (a) the parties consent to the jurisdiction of the Court for purposes
of enforcing this Agreement, and (b) each party to this Agreement expressly
waives any contention that there is an adequate remedy at law or any like
doctrine that might otherwise preclude injunctive relief to enforce this
Agreement.
 
8.           Conditions Precedent/ Default .
 
    a.           If Company shall default in promptly delivering the Settlement
Shares to IBC in the form and mode of delivery as required by Paragraphs 2, 3, 4
and 6 herein;
 
    b.           If the Order shall not have been entered by the Court on or
prior to ninety (90) days after execution of this agreement;
 
    c.           If the Company shall fail to comply with the Covenants set
forth in Paragraph 14 hereof;
 
    d.           If Bankruptcy, dissolution, receivership, reorganization,
insolvency or liquidation proceedings or other proceedings for relief under any
bankruptcy law or any law for the relief of debtors or other legal proceedings
for any reason shall be instituted by or against the Company; or if the trading
of the Common Stock shall have been halted, limited, or suspended by the SEC or
on the Principal Market; or trading in securities generally on the Principal
Market shall have been suspended or limited;  or, minimum prices shall been
established for securities traded on the Principal Market;  or the Common Stock
is not eligible or unable to be deposited for trade on the Principal Market; or
the Company is delinquent or has not made its required Securities and Exchange
Commission filings; or the sales volume of the Company’s Common Stock drops
below $5,000.00 on any given day on the Principal Market;  or if at any time the
market price for the Company’s Common Stock drops below .05; or there shall have
been any material adverse change (i) in the Company’s finances or operations, or
(ii) in the financial markets such that, in the reasonable judgment of the IBC,
makes it impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days; then the Company shall be deemed in default of the Agreement and Order and
this Agreement shall be null and void, unless otherwise agreed by written
agreement of the parties;
 
e.           In the event that the Company fails to fully comply with the
conditions precedent as specified in paragraph 8 a. through d. herein, then the
Company shall be deemed in default of the agreement and IBC, at its option and
in its sole discretion, may declare Company to be in default of the Agreement
and Order, and this Agreement shall be null and void, unless otherwise agreed by
written agreement of the parties.  In said event, IBC shall have no further
obligation to comply with the terms of this agreement and can thus opt out of
making any remaining payments, if applicable, not previously made to creditors
as contemplated by the Claims Purchase Agreements as referenced in schedule A, 1
through 6.
 
9.           Information.   Company and IBC each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement.
 
10.           Ownership and Authority.   Company and IBC represent and warrant
that they have not sold, assigned, transferred, conveyed or otherwise disposed
of any or all of any claim, demand, right, or cause of action, relating to any
matter which is covered by this Agreement, that each is the sole owner of such
claim, demand, right or cause of action, and each has the power and authority
and has been duly authorized to enter into and perform this Agreement and that
this Agreement is the binding obligation of each, enforceable in accordance with
its terms.
 
11.           No Admission.   This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation.  This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.
 
6

--------------------------------------------------------------------------------

 
 
12.           Binding Nature.  This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs.
 
13.           Authority to Bind.   Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity.  Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.
 
14.           Covenants.
 
    a.           For so long as IBC or any of its affiliates holds any shares of
Common Stock, neither Company nor any of its affiliates shall  vote any shares
of Common Stock owned or controlled by it (unless voting in favor of a proposal
approved by a majority of Company’s Board of Directors), or solicit any proxies
or seek to advise or influence any person with respect to any voting securities
of Company; in favor of (1) an extraordinary corporate transaction, such as a
reorganization or liquidation, involving Company or any of its subsidiaries, (2)
a sale or transfer of a material amount of assets of Company or any of its
subsidiaries, (3) any material change in the present capitalization or dividend
policy of Company, (4) any other material change in Company’s business or
corporate structure, (5) a change in Company’s charter, bylaws or instruments
corresponding thereto (6) causing a class of securities of Defendant to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (7) causing a class of equity securities of Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Securities Exchange Act of 1934, as amended, (8) terminating its Transfer Agent
(9) taking any action which would impede  the purposes and objects of this
Settlement Agreement  or (10) taking any action, intention, plan or arrangement
similar to any of those enumerated above.  Nothing in this section shall be
deemed to exclude strategic decisions by Company made in an effort to expand the
Company except as expressly stated herein.  The provisions of this paragraph may
not be modified or waived without further order of the Court.
 
    b.           Immediately upon the signing of the Settlement Order by the
Court, the Company shall cause to be filed a Form 8-K with the Securities and
Exchange Commission disclosing the settlement. The Company shall file such
additional SEC filings as may be required in respect of the transactions.
 
15.           Indemnification.   Company shall indemnify, defend and hold IBC
and its affiliates harmless with respect to all obligations of Company arising
from or incident or related to this Agreement, including, without limitation,
any claim or action brought derivatively or by the Seller or shareholders of
Company.
 
16.           Legal Effect.   The parties to this Agreement represent that each
of them has been advised as to the terms and legal effect of this Agreement and
the Order provided for herein, and that the settlement and compromise stated
herein is final and conclusive forthwith, subject to the conditions stated
herein, and each attorney represents that his or her client has freely consented
to and authorized this Agreement after have been so advised.
 
17.           Waiver of Defense.     Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry.  Company
further waives any defense based on the rule against splitting causes of
action.  The prevailing party in any motion to enforce the Order shall be
awarded its reasonably attorney fees and expenses in connection with such
motion.  Except as expressly set forth herein, each party shall bear its own
attorneys’ fees, expenses and costs.
 
 
7

--------------------------------------------------------------------------------

 
 
18.           Signatures.   This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes.  This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.
 
19.           Choice of Law, Etc.   Notwithstanding the place where this
Agreement may be executed by either of the parties, or any other factor, all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to agreements made and to be
fully performed in that State and without regard to the principles of conflicts
of laws thereof.  Any action brought to enforce, or otherwise arising out of
this Agreement shall be brought only in State Court sitting in Sarasota County,
Florida.
 
20.           Exclusivity.   For a period of one hundred eighty (180) days
following entry of an order by the Court in accordance with Paragraph 2 herein;
(a) Company and its representatives shall not enter into any exchange
transaction under Section 3(a)(10) of the Securities Act nor directly or
indirectly discuss, negotiate or consider any proposal, plan or offer from any
other party relating to any liabilities, or any financial transaction having an
effect or result similar to the transactions contemplated hereby, and (b) IBC
shall have the exclusive right to negotiate and execute definitive documentation
embodying the terms set forth herein and other mutually acceptable terms.
 
21.           Inconsistency.   In the event of any inconsistency between the
terms of this Agreement and any other document executed in connection herewith,
the terms of this Agreement shall control to the extent necessary to resolve
such inconsistency.
 
22.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of
 
     (a)  the date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission,
 
     (b)  the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
   
     (c)  the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):
 
 
8

--------------------------------------------------------------------------------

 


Company:
iTalk, Inc.
David Franklin Levy, CEO
2400 W. Cypress Creed Road, Suite 111
Fort Lauderdale, Florida 33309
877-652-3834 (phone)
david@italkmobility.com (email)
      
 
       with a copy to:


Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
941-296-7500 (fax)
Florida Bar No. 0148709


IBC Funds, LLC
Attn: Samuel Oshana
1170 Kane Concourse, Suite 404
Bay Harbor, Florida 33154
Telephone: 786-218-4651
Email: sam@ibcfunds.com


and


Charles N. Cleland, Jr., P.A.
                                           2193 Ringling Boulevard
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile
Florida Bar No. 0896195
                                ccleland@clelandpa.com email
    



 
9

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.


IBC Funds, LLC




By: ___________________________
Name: Samuel Oshana
Title: Managing Member








iTalk, Inc.




By: ____________________________
Name: David Franklin Levy
Title: CEO



 
10

--------------------------------------------------------------------------------

 




EXHIBIT A


IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA


                                                                           CIVIL
ACTION NO.
IBC Funds, LLC,
a Nevada Limited Liability Corporation,
Plaintiff,


-against-
 
 


iTalk, Inc.,
a Nevada Corporation,
Defendant.
____________________________________/


ORDER GRANTING APPROVAL OF
SETTLEMENT AGREEMENT AND STIPULATION




This matter having come on for a hearing on the ____ day of __________, 2013, to
approve the Settlement Agreement entered into as of ___________________ between
Plaintiff, IBC Funds, LLC (“Plaintiff”) and Defendant, iTalk, Inc. (“Defendant”
and collectively with Plaintiff, the “Parties”), and the Court having held a
hearing as to the fairness of the terms and conditions of the Settlement
Agreement and Stipulation and being otherwise fully advised in the premises, the
Court hereby finds as follows:
 
1.           The Court has been advised that the Parties intend that the sale of
the Shares (as defined by the Settlement Agreement and, hereinafter, the
“Shares”) to and the resale of the Shares by Plaintiff in the United States,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act of 1933 (the
“Securities Act”) in reliance upon Section 3(a)(10) of the Securities Act based
upon this Court’s finding herein that the  terms and conditions of the issuance
of the Shares by Defendant to Plaintiff are fair to Plaintiff;
 
2.           The hearing having been scheduled upon the consent of Plaintiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;
 
3.           The terms and conditions of the issuance of the Shares in exchange
for the release of certain claims as set forth in the Settlement Agreement are
fair to Plaintiff, the only party to whom the Shares will be issued;
 
4.           The fairness hearing was open to Plaintiff.  Plaintiff was
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
 
    SO ORDERED, this ___ day of ___________, 2013.


____________________________________
The Honorable _________________


Conformed copies to:
Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.
 
11

--------------------------------------------------------------------------------

 
 
IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA


                                                                           CIVIL
ACTION NO.
IBC Funds, LLC,
a Nevada Limited Liability Corporation,
Plaintiff,


-against-
 
 


iTalk, Inc.,
a Nevada Corporation,
Defendant.
____________________________________/


STIPULATION OF DISMISSAL




IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no party hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, discontinued
with prejudice, each party to bear its own costs.
 
This Stipulation may be filed without further notice with the Clerk of the
Court.


Dated: _______________________, 2013


 

 _______________________________ __________________________________________
 Charles N. Cleland, Jr., Esq.
CHARLES N. CLELAND, JR., P.A. 
Florida Bar No. 0896195
2193 Ringling Blvd. 
Sarasota, Florida 34237 
(941) 955-1595 phone 
(941) 953-7185 facsimile
Attorney for Plaintiff
Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
 941-296-7500 (fax)
Florida Bar No. 0148709
Attorney for Defendant

                                                                                   
 
SO
ORDERED:                                     ___________________________________
                                                                The Honorable
_______________________

 
12
 

--------------------------------------------------------------------------------